Citation Nr: 0601846	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-19 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals, fracture 
of right great toe.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  August and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The veteran testified before the 
undersigned at a Travel Board hearing in November 2005.  A 
transcript of this hearing is associated with the claims 
folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  There is no evidence of hypertension in service, or 
within one year after service, and no competent medical 
evidence linking the veteran's hypertension with his period 
of service.

3.  There is no evidence of a right toe fracture in service 
and no competent medical evidence linking the veteran's right 
toe disorder with his period of service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Service connection for residuals, fracture of right great 
toe is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that 
hypertension and a right great toe disorder are related to 
his service in the United States Navy from October 1964 to 
1970.  He essentially argues that he was first diagnosed with 
hypertension during service, in approximately 1965.  The 
veteran also argues that he injured his right great toe 
aboard the U.S.S. Long Beach in October 1968 and currently 
suffers from residuals of that injury.   

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the veteran in April 2002, prior to 
adjudication of his claim in August and September  2002.  
This letter informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The April 2002 letter 
informed the veteran that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the RO.  In addition, the July 
2003 supplemental statement of the case (SSOC) contains the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Moreover, at the November 2005 hearing, the veteran 
was informed of the type of evidence needed to support his 
claim, but he did not indicate that he had any additional 
evidence.  

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for service connection, the 
duty to assist includes obtaining relevant records.  
38 C.F.R. § 3.159(c).  In the present case, the claims folder 
contains all available service medical records, private 
medical records, VA medical records, and VA examination 
reports.  

The Board notes that additional private medical records dated 
from January to April 2004 were received during the November 
2005 Board hearing along with a waiver of RO consideration.  
The Board also notes that during the November 2005 hearing, 
the veteran requested another search be made for the ship 
logs of U.S.S. Long Beach from October to November 1968.  In 
August 2003, the RO requested the National Archives and 
Records Administration (NARA) conduct a search of the U.S.S. 
Long Beach's ship logs from January 1968 to December 1969 for 
evidence of an injury to the veteran's right toe.  Late in 
August 2003, NARA responded that there was no information 
pertinent to an injury suffered by the veteran aboard U.S.S. 
Long Beach.  Further, NARA wrote that if the injury was 
significant, the information would be recorded in the 
veteran's service medical records.  Given the August 2003 
negative response from NARA, the Board finds that the 
veteran's request to narrow the search from January 1968 
through December 1969 to October through November 1968 would 
be fruitless.  The veteran has not identified any other 
outstanding evidence to be obtained, and the record does not 
reflect any outstanding evidence.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA, see 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005), and the Board will proceed 
with an analysis of this appeal.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including hypertension, may be presumed to have 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
that one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

	1. Hypertension

The Board finds that service connection for hypertension is 
not in order.   Initially, the Board notes that there is 
evidence of current hypertension.  However, there is no 
connection shown between the veteran's current hypertension 
and his military service.  

During the November 2005 Board hearing the veteran testified 
that he was first diagnosed with hypertension while in 
service, in approximately 1965.  However, the veteran's 
service medical records are negative for a diagnosis or 
treatment of hypertension.  The veteran's pre-service 
commissioning examination report in September 1964 shows a 
blood pressure reading of 134/74.  Blood pressure readings 
while on active duty were as follows:  December 1965 - 
120/80; October 1968 - 132/80.  The veteran's separation 
examination report in October 1970 shows a blood pressure 
reading of 120/80.  Hypertension was not diagnosed during 
service or within the first post service year.        

Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm..  38 C.F.R. § 4.104 Note(1) to 
Diagnostic Code 7101 (2005).  At no time during service did 
the veteran have a diastolic blood pressure of 90 mm. or 
greater or a systolic blood pressure of 160 mm. or greater. 

The veteran was discharged from service in October 1970.  The 
first showing of hypertension in the record is dated 
approximately 30 years after the veteran's discharge from 
service.  VA outpatient treatment records dated from January 
2002 to June 2002 show a history of hypertension for "about 
two years."  Also, private treatment records dated in April 
2001 show an assessment of hypertension.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In sum, the Board finds that there is no competent evidence 
in the record showing that hypertension was present in 
service or is otherwise related to the veteran's military 
service.  There is no evidence of hypertension in service, 
only slightly elevated blood pressure readings in September 
1964 and October 1968.  Also, there is no diagnosis of 
hypertension within one year from service.  The first 
diagnosis of hypertension appears to have occurred 
approximately 30 years after service.  While the veteran 
alleges that his current hypertension is related to service, 
he is not competent to offer an opinion as to the etiology of 
his high blood pressure.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at  494.  Therefore, the preponderance 
of the evidence is against the claim for entitlement to 
service connection for hypertension.

	2.  Residuals, Fracture Right Great Toe

The Board finds that service connection for residuals, 
fracture right great toe is not in order.  Initially, the 
Board notes that there is evidence of a right great toe 
disorder.  However, there is no connection shown between the 
veteran's current right great toe disorder and his military 
service.  

During the November 2005 Board hearing, the veteran testified 
that he injured his right great toe while climbing a ladder 
aboard the U.S.S. Long Beach in October 1968, and was treated 
for this injury by doctors at sick bay aboard the ship.  The 
veteran claims that he remembers this date because he kept a 
diary of where he was during service.  He stated that 
according to his diary, the ship was docked in Hong Kong in 
October 1968 and he remembered walking around Hong Kong with 
a taped, painful foot.  Despite his testimony, the veteran's 
service medical records are negative for an injury to the 
right great toe in service, and the October 1970 separation 
examination shows "normal" feet.  Moreover, as was stated 
earlier, and August 2003 letter from the NARA shows that the 
U.S.S. Long Beach's ship do not reference such an injury.      

The veteran was discharged from service in October 1970.  The 
first showing of a right foot disorder in the record is dated 
approximately 34 years after the veteran's discharge from 
service.  Private medical records dated from January 2004 to 
April 2004 show a right foot disorder.  Again, the Board must 
note the lapse of many years between the veteran's separation 
from service and the first treatment for the claimed 
disorder.  Also, as was stated earlier, such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  While a January 2004 record shows a 
history of right foot pain for over 30 years, this history 
was obtained by the veteran.  Although the veteran is 
certainly competent to report his complaints of pain, this 
lay history is not transformed into competent evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

In sum, the Board finds that there is no competent evidence 
in the record showing that the veteran's current right foot 
disorder is related to his  military service.  There is no 
evidence of trauma to the right foot in service.  Also, the 
first showing of a right foot disorder is dated in 2004, 
approximately 34 years after service.  While the veteran 
alleges that his right foot disorder is related to service, 
he is not competent to offer an opinion as to the etiology of 
his claimed disorder.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at  494.  Therefore, the preponderance 
of the evidence is against the claim for entitlement to 
service connection for residuals, fracture of right great 
toe.

Although the veteran requested a VA examination in his 
February 2003 notice of disagreement, the Board declines to 
obtain a medical nexus opinion for either the hypertension of 
right great toe issues because there is no evidence of either 
occurrence in service or for 30 years following service.  
Thus, while there are current diagnoses of hypertension and a 
right great toe disorder, there is no true indication that 
they are associated with service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Indeed, in view of the absence of 
abnormal findings in service, the negative examination 
performed at separation from service, and the first clinical 
suggestion of the claimed disorders 30 years after active 
duty, relating either the veteran's hypertension or his right 
great toe disorder to his service would be entirely 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2005).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 U.S.C.A. 5103A(a)(2).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for hypertension and a right great toe 
disorder, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.


ORDER

Service connection for hypertension is denied.

Service connection for residuals, fracture of right great toe 
is denied.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


